COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Annunziata and Overton
Argued at Alexandria, Virginia


GREG E. MOXNESS

v.        Record No. 0449-95-4         MEMORANDUM OPINION * BY
                                    JUDGE JERE M. H. WILLIS, JR.
ELAINE D. MOXNESS                        DECEMBER 29, 1995


         FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                    William D. Hamblen, Judge
          Alan K. Arden (Pfitzner, Morley & Stephens,
          on brief), for appellant.

          Timothy T. Szabo (Szabo, Quinto, Zelnick &
          Erickson, P.C., on brief), for appellee.



     Noting that based on the parties' actual incomes, the

guidelines set forth in Code § 20-108.2 prescribed a presumptive

support obligation for Ms. Moxness of $422 per month, the trial

court noted that there were factors in the case justifying a

deviation from that presumptive amount.   It noted that the

evidence supported an imputation to Ms. Moxness of an income

equal to the salary that she had most recently drawn prior to her

early retirement from military service.   It noted that her

retirement and consequent ability to care for the children saved

the parties the costs of providing day care for the children.

The trial court ruled, ". . . these matters cancel themselves

out, it's a wash.   I've done it a couple of different ways. . . .

[I]t yields four twenty-two in my view, four hundred and twenty-
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
two dollars. . . . I think it's appropriate from the evidence in

this case.    Four twenty-two."   The record supports this

conclusion.   The judgment of the trial court is affirmed.

                                                     Affirmed.




                                  - 2 -